Citation Nr: 0534114	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  04-17 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for residuals of a left 
shoulder separation.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from November 1956 to 
September 1960.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the Department 
of Veterans Affairs (VA), Oakland, California, regional 
office (RO).

The veteran provided testimony before the undersigned 
Veterans Law Judge at a hearing held in Oakland, California, 
in May 2005.  A transcript of that hearing is of record, and 
the veteran was provided with a copy of that transcript.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he suffered a separated left 
shoulder during active duty service in the Air Force in the 
fall of 1959, and that he has current left upper extremity 
pathology as a residual of that injury.  He has provided 
statements from two former service comrades who indicated 
that they remember the veteran having an arm in a sling 
during service.  

The veteran's service medical records were apparently 
destroyed in the 1973 fire at the National Personnel Records 
Center.  The RO requested records from Edwards Air Force Base 
and El Toro Naval Hospital, but no records were available.  
The veteran and his representative have requested that VA 
contact his unit for records of treatment, and that morning 
reports be obtained.  The Board agrees that such development 
should be undertaken in order to attempt to confirm a left 
shoulder injury during service.

The veteran should also be scheduled for a VA examination to 
determine the etiology of any current left shoulder 
separation residuals.
To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should contact the National 
Personnel Records Center (NPRC) located in 
St. Louis, Missouri, with the request that 
they furnish copies of all Morning Reports 
for the 750th Aircraft Control and Warning 
Squadron, Boron AFB, California, for the 
period extending from September 1959 to 
September 1960.  All such reports, when 
obtained, should be made a part of the 
veteran's claims folder.

2.  The RO should attempt to obtain any 
medical records available for the veteran 
dated from 1958 to 1960 from the 750th 
Aircraft Control and Warning Squadron, 
Boron AFB, California.  All records 
obtained should be made a part of the 
claims folder.

3.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a VA orthopedic 
or neurological examination to determine 
the nature and probable etiology of any 
left shoulder separation residuals.  The 
examiner is requested to provide an 
opinion as to whether there is a 50 
percent probability or greater that any 
such diagnosed disability is related to, 
or caused by, any incident during the 
veteran's period of active duty.  All 
necessary tests should be conducted.  The 
veteran's claims folder should be 
available for review in conjunction with 
the examination, and the examiner is 
specifically requested to review any 
morning reports or service medical records 
obtained pursuant to the above requests 
and the May 2004, report by R.M., M.D..  
All findings, and the reasons and bases 
therefore, should be set forth in a clear 
and logical manner on the examination 
report.  A complete explanation for any 
conclusions reached would be helpful in 
adjudicating the claim.

4.  After the development requested above 
has been completed, the RO should again 
review the veteran's claim for entitlement 
to service connection for residuals of 
left shoulder separation.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

